Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s preliminary amendment which was filed on 08/04/2021 and has been entered. Claim 1 has been cancelled. Claims 2-21 have been added. Claims 2-21 are pending in this application, with claims 2 and 12 being independent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 9 of U.S. Patent No. 11,012,563 (“Beall et al.”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the pending application are broader than the ones in the patent,  the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims,  In re Van Ornum and Stang, 214 USPQ 761. For example, claim 2 of the pending application has the same limitations as claim 1 of the patent except for the limitations:
wherein the selecting the desired call list of targets is able to be completed via at least one of a touchscreen calling list button or a physical calling list button, and via a calling list voice command;
with an agent associated with the communication link establishment and management system optionally functioning to facilitate the establishment of a communication connection with the targets;
wherein the identifying information and the support information is displayed on a portion of the display screen of the smartphone that takes up a majority of the display screen;
receiving a selection, from a plurality of predetermined call dispositions stored on the computer-based system, of a call disposition to be transmitted from the mobile application to the computer-based communication link establishment and management system, after the communication connection is completed, wherein the plurality of predetermined call dispositions is displayed on a call wrap-up screen in the display screen from which the call disposition is selected, wherein the call wrap-up screen takes up a majority of the display screen, wherein the selecting the call disposition is able to be completed via at least one of a touchscreen call disposition button or a physical call disposition button, and via a call disposition voice command; 
inputting notes into the mobile application concerning the target, after the communication connection is completed; 
	automatically updating, by the computer-based system, information for the target, comprising the steps of: transmitting, from the mobile application to the computer-based communication link establishment and management system, selected call disposition information, and notes concerning communication with the target; and storing, by the computer-based system, the selected call disposition information and the notes, in a database associated with a customer relationship management system; 
automatically attempting, by the computer-based communication link establishment and management system, to selectively establish a communication connection with another target included on the selected calling list; and 
repeating the steps of the method until the computer-based communication link establishment and management system receives a termination signal from the smartphone.
Therefore, claim 2 of the pending application is broader than claim 1 of the patent.
Additionally, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the patented invention in view of the pending application because the limitations the omitted limitations of the patent are recited in dependent claims . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0247933 (“Soundar”) in view of U.S. U.S. Patent No. 8,270,582 (“Kirchoff et al.”).
	
Regarding claim 2, Soundar discloses a method for automatically calling targets on a calling list using a smartphone comprising a display screen to control a computer-based communication link establishment and management system, comprising the steps of: 
selecting, from a telephone, from a plurality of calling lists stored on a computer-based system, a desired calling list of targets for an attempted communication, transmit to the computer-based communication link establishment and management system in communication with the telephone ([0078] can be a traditional analog hardware telephone, digital hardware telephone, a software telephone, or the like; Fig. 4, central data server creates customer list 404 from which campaigns are created 406; FIG. 7 is an exemplary screen view illustrating an interface for the dialing agent or talker to select and join a campaign); 
automatically attempting, by the computer-based communication link establishment and management system, to selectively establish a communication connection with another target included on the selected calling list ([0115] upon completing the dialing of a portion of the batch, the central data server 100 (FIG. 1) could select the next batch of customer records for dialing and transmit such next batch to the dialing agent computer 20 (FIG. 1) and talker computer 24 (FIG. 1) (and this cycle goes on until the entire customer list is exhausted or the campaign ends); and 
establishing, by the computer-based communication link establishment and management system, a communication connection between the telephone and a target included on the selected calling list ([0148] based on the implementation preferences, the dialing agent telephone 22 (FIG. 1) could be configured to answer automatically (sometimes referred as "auto answering") when the call is 
transmitting, from the computer-based communication link establishment and management system to the telephone, at least one of identifying information or support information associated with the target ([0152] FIG. 13 is an example of a screen view illustrating an interface 780 provided to a dialing agent during the dialing of a customer. As shown by FIG. 13, the customer record of the customer currently being dialed is highlighted 782 so that the dialing agent is aware of which customer is currently being dialed).  6461993.02200 4846-7510-6182 1FILED VIA EFSWEB  
	Sounder does not specify selecting through a mobile application on the smartphone and using the mobile application to transmit the selection and displaying on the mobile application of the smartphone identifying information or support information associated with the target.
	In a similar field of endeavor, Kirchoff et al. discloses customer has one or more landline phones 132 that connect to an SSP 104 (Service Switching Point) in the carrier's network. The customer may also have one or more mobile phones 134 running a telecommunications client 136 (Fig. 1). The telecommunications client 136 has one or more user interfaces that display some or all of the following: a call log, a contact record/list, and active, in-progress calls. The customer can elect to screen or take an active call. Some or all of the foregoing client capabilities can optionally be provided via one or more web pages, widgets, gadgets, or other user interfaces. Further, optionally a subscriber can configures certain aspects of their account, such as call routing priorities and instructions, via the telecommunications client 136, an account configuration/set-up web page (e.g., hosted by the softswitch 114), a widget, a gadget, or otherwise (Fig. 11A illustrates a widget; also in col. 15, line 62-col. 16, line 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the softphone disclosed in sounder in a mobile application of 

Regarding claim 12, Soundar discloses a system (Fig. 1) for automatically calling targets on a calling list using a smartphone comprising a display screen to control a computer-based communication link establishment and management system (Fig. 7), comprising: 
an application on a telephone in communication with the computer-based communication link establishment and management system (Fig. 1, central data server/voice server); 
a calling list selector allowing selection, from a plurality of calling lists stored on a computer- based system, of a desired calling list of targets for an attempted communication, wherein the application is configured to transmit the selection to the computer- based communication link establishment and management system (Fig. 4, central data server creates customer list 404 from which campaigns are created 406; FIG. 7 is an exemplary screen view illustrating an interface for the dialing agent or talker to select and join a campaign); 
means for automatically attempting, by the computer-based communication link establishment and management system, to selectively establish a communication connection with targets included on a selected calling list ([0115] upon completing the dialing of a portion of the batch, the central data server 100 (FIG. 1) could select the next batch of customer records for dialing and transmit such next batch to the dialing agent computer 20 (FIG. 1) and talker computer 24 (FIG. 1) (and this cycle goes on until the entire customer list is exhausted or the campaign ends);  
means for establishing, by the computer-based communication link establishment and management system, a communication connection between the smartphone and a target included on the selected calling list ([0148] based on the implementation preferences, the dialing agent telephone 22 (FIG. 1) could be configured to answer automatically (sometimes referred as "auto answering") when the call is made by the central voice server 150 (FIG. 1) and in which case the dialing agent telephone 22 (FIG. 1) automatically answers without having the dialing agent answer); and 
means for transmitting, from the computer-based communication link establishment and management system to the mobile application, at least one of identifying information or support information associated with the target for display through the mobile application on the smartphone ([0152] FIG. 13 is an example of a screen view illustrating an interface 780 provided to a dialing agent during the dialing of a customer. As shown by FIG. 13, the customer record of the customer currently being dialed is highlighted 782 so that the dialing agent is aware of which customer is currently being dialed).  6461993.02200 4846-7510-6182 1FILED VIA EFSWEB  
	Sounder does not specify selecting through a mobile application on the smartphone and using the mobile application to transmit the selection and displaying on the mobile application of the smartphone identifying information or support information associated with the target.
	In a similar field of endeavor, Kirchoff et al. discloses customer has one or more landline phones 132 that connect to an SSP 104 (Service Switching Point) in the carrier's network. The customer may also have one or more mobile phones 134 running a telecommunications client 136 (Fig. 1). The telecommunications client 136 has one or more user interfaces that display some or all of the following: a call log, a contact record/list, and active, in-progress calls. The customer can elect to screen or take an active call. Some or all of the foregoing client capabilities can optionally be provided via one or more web pages, widgets, gadgets, or other user interfaces. Further, optionally a subscriber can configures certain aspects of their account, such as call routing priorities and instructions, via the telecommunications client 136, an account configuration/set-up web page (e.g., hosted by the softswitch 114), a widget, a gadget, or otherwise (Fig. 11A illustrates a widget; also in col. 15, line 62-col. 16, line 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement the softphone disclosed in sounder in a mobile application of smart phone as disclosed by Kirchoff et al. which allows the customer service agents additional mobility for example working remotely using personal devices. 

Regarding claims 3 and 13, Soundar in view of Kirchoff et al. discloses the method and system further comprising at least one of: receiving a selection, from a plurality of predetermined call dispositions stored on the computer-based system, of a call disposition to be transmitted from the mobile application to the computer-based communication link establishment and management system, after the communication connection is completed; or inputting notes into the mobile application concerning the target, after the communication connection is completed (Soundar, [0113] the dialing agent could be allowed to join the campaign prior to, after, or at the same time as when the talker joins the campaign and flexibility could be provided to allow updates to certain portion of the campaign specific settings (for example, but not limited to, caller ID block or unblock, customer list, and other settings) and updates to customer data (attributes of the customer data shown as part of the list such as customer account name, customer contact name, title, phone number, email, address, notes history and the like) until up to the moment that the talker presses a "GO" button).

Regarding claims 4 and 14, Soundar in view of Kirchoff et al. discloses the method and system further comprising: automatically updating, by the computer-based system, information for the target, comprising the steps of: transmitting, from the mobile application to the computer-based communication link establishment and management system, at least one of the selected call disposition or the notes; and storing, by the computer-based system, at least one of the selected call disposition or the notes in a database associated with a customer relationship management system (Soundar, [0114] while the campaign is in progress the talker changes the caller ID for the campaign and such update is propagated to the central voice server 150 (FIG. 1) for use moving forward. It should be noted, based on 

Regarding claims 5 and 19, Soundar in view of Kirchoff et al. discloses the method and system wherein the selecting the desired call list of targets is able to be completed via at least one of a touchscreen calling list button or a physical calling list button, and via a calling list voice command (Soundar, [0131] the user may interact with the system using touchscreen clicks, touchscreen gestures, touchscreen hotspots).

Regarding claims 6 and 20, Soundar in view of Kirchoff et al. discloses the method and system wherein the at least one of the identifying information or the support information is displayed on a portion of the display screen of the smartphone that takes up a majority of the display screen (Soundar, in para. [0165] with respect to fig. 16, a screen view illustrating a window 954 showing currently customer call customer record. [0167] The dialing agents and talker can update the customer information and notes, and schedule follow up events. For example, the dialing agent might learn that a specific customer no longer works in a business or that the phone number is a wrong phone number or a different contact within a business is the right decision maker, resulting in the dialing agent inserting a new customer record(s) or modifying the customer information to properly reflect current information). The window 954 of Fig. 16 is displayed concurrently with interface 950. While Soundar does not specify the window 954 taking up a “majority of the display screen” as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to resize the windows in such a manner to enable agents to prioritize viewing windows, for example as discussed by Soundar in [0105].

Regarding claims 7 and 17, Soundar in view of Kirchoff et al. discloses the method and system wherein the plurality of predetermined call dispositions is displayed on a call wrap-up screen in the display screen from which the call disposition is selected, and wherein the call wrap-up screen takes up a majority of the display screen (Soundar, in para. [0165] with respect to fig. 16, a screen view illustrating a window 954 showing currently customer call customer record. [0167] The dialing agents and talker can update the customer information and notes, and schedule follow up events. For example, the dialing agent might learn that a specific customer no longer works in a business or that the phone number is a wrong phone number or a different contact within a business is the right decision maker, resulting in the dialing agent inserting a new customer record(s) or modifying the customer information to properly reflect current information). The window 954 of Fig. 16 is displayed concurrently with interface 950. While Soundar does not specify the window 954 taking up a “majority of the display screen” as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to resize the windows in such a manner to enable agents to prioritize viewing windows, for example as discussed by Soundar in [0105]).

Regarding claims 8 and 18, Soundar in view of Kirchoff et al. discloses the method and system wherein the selecting the call disposition is able to be completed via at least one of a touchscreen call disposition button, a physical call disposition button, or a call disposition voice command (Soundar, [0131] the user may interact with the system using touchscreen clicks, touchscreen gestures, touchscreen hotspots, therefore the call disposition may be completed via any of the discussed methods of user interacting with system).  

Regarding claims 9 and 15, Soundar in view of Kirchoff et al. discloses the method and system further comprising: delivering, by the mobile application, an audible indicator of the established communication 

Regarding claims 10 and 16, Soundar in view of Kirchoff et al. discloses the method and system wherein the delivering the audible indicator comprises audibly delivering at least one of the identifying information or the support information associated with the target (Kirchoff, col. 16, lines 39-45, a given mobile phone is preconfigured by the MVNO or otherwise with distinctive ring tones (e.g., 1 or 2 ring tones) that are used when a call is being presented from specific caller IDs used by the softswitch when routing calls to the phone in screening mode. The preconfiguration of the phone optionally also includes a phone contact list entry with the MVNO chosen name for branding screened calls).

Regarding claims 11 and 21, Soundar in view of Kirchoff et al. discloses the method and system, wherein the identifying information and the support information associated with the target is displayed automatically on the majority of the display screen in response to the communication connection between the smartphone and the target being established (Soundar, in para. [0165] with respect to fig. 16, a screen view illustrating a window 954 showing currently customer call customer record. [0167] The dialing agents and talker can update the customer information and notes, and schedule follow up events. For example, the dialing agent might learn that a specific customer no longer works in a business or that the phone number is a wrong phone number or a different contact within a business is the right decision maker, resulting in the dialing agent inserting a new customer record(s) or modifying the customer information to properly reflect current information). The window 954 of Fig. 16 is displayed concurrently with interface 950. While Soundar does not specify the window 954 taking up a “majority of the display screen” as claimed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to resize the windows in such a manner to enable agents to prioritize viewing windows, for example as discussed by Soundar in [0105].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652